Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydrophilic fabric body filled with the hydrophilic fabric, the plurality of embedded water repellant layer, the water absorbing holes formed between the plurality of embedded water repellent layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation of a plurality of embedded water repellent layers forming a mesh structure, or for the limitation each of the water absorbing holes filled with the hydrophilic 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what is the different between a hydrophilic fabric body and a hydrophilic fabric, (i.e., the limitation “a hydrophilic fabric body being filled with a hydrophilic fabric”).  It is not clear what is meant by a fabric body filled with a fabric, does this mean that the fabric body is a case or covering filled with another fabric?  The claimed structure is not clear.
Claim 1 recites the limitation "each of water absorbing holes" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Also in claim 1, it is not clear how holes can be present if the holes are filled with fabric.  Holes by definition are not filled with anything.  
Also it is not clear how the inner surface can comprise a plurality of embedded water repellent layers.  If they are embedded how are they on the inner surface?  
The limitation that the hydrophilic fabric extends to the hydrophilic fabric body is not clearly understood as written.   It appears from the claim language that the hydrophilic fabric body is filled with the hydrophilic body so it would seem that the two are coextensive.
Also in claim 1, it is not clear how the claim can include the limitation “directly contact the skin”, when this is a statement of how the material can be used, and cannot be a structural limitation in that the claim is drawn to a fabric, not to a fabric in combination with a wearer or user, whether human, (which would not be statutory subject matter), or an animal.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etchells, U.S. Patent No. 7,169,720.

Etchells discloses a three dimensional fabric having a first and second surface and a fabric interior.  Etchells discloses first and second surfaces encase a center section and thus the first and second surfaces are considered to correspond to the claimed fabric body and the enter section to the claimed fabric.  One surface of the fabric is rendered hydrophobic by a treatment on that surface. See  entire document.  The interior of the fabric is hydrophilic.  See col. 7, lines 1-20.   The fabric has pores or openings in the water repellant layer formed by the knit or woven structure. See col. 6, lines 20-60.  The fabric functions to transport moisture such as perspiration to facilitate comfort and dryness for a wearer of the fabric.  See col. 2, line 58  col. .  

Claims 1-4, 6-10, 25   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Etchells, U.S. Patent No. 7,169,720.

Etchells discloses a three dimensional fabric as set forth above. 
Etchells may not disclose the same process of making the structure as set forth in claims 2-4, 6-7.  However, the instant claims are drawn to a product, not to a process of making.
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "Even though product - by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product - by - process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
The use of 35 USC 102/103 rejections for product by process claim has been approved by the courts.   "[T]he lack of physical description in a product - by - process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product - by - process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and 
Therefore, the burden is on Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product.

Etchells does not clearly teach the surface area of the first surface which comprises the repellant agent or the particularly claimed irregular mesh.  However, since Etchells teaches providing the repellant on the entire layer and also providing pores in the layer, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have selected the proportion of fabric surface to pores as well as the particular pattern of pores which provided the best properties of moisture management to the fabric.  
Applicant's arguments filed 8/12/20 have been fully considered but they are not persuasive.
Applicant’s amendment has overcome the previous 112 (b) rejection but has raised new issues as set forth above.
Applicant argues that pores are not filled with the absorbent treatment nor the center section of the fabric.  However, as set forth above, it is not clear how the holes in a fabric are simultaneously holes and filled with fabric.  Further, as set forth in the art rejection above, the extension of the holes through the center portion of the structure of Etchells which has been treated with the absorbent, hydrophilic and/or gel treatment  is equated with the holes being filled with the hydrophilic fabric, as best as the structure can be understood.
Applicant argues the mesh side and pores do not directly contact the skin.  However, Etchells states that the mesh side contacts the skin.  See Example II, lines 45-50.  Further, Etchells does not teach elevating the side with the repellant treatment higher than the pores, since the pores are formed by the spaces which are formed in the mesh itself.  
Applicant argues that Etchells does not teach that the water absorbing holes is filled with the hydrophilic which extends to the hydrophilic body.  However, since Etchells teaches first and second surfaces which encase a central section and the first and second surfaces can comprise a water repellent mesh structure having openings or pores in the mesh structure of the surface and since the central section is a water absorbent and hydrophilic structure, the openings necessarily extend to the hydrophilic fabric body.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789